In a medical malpractice action, defendants appeal from an order of the Supreme Court, Queens County, entered September 26, 1978, which denied their motion, inter alia, to vacate an order entered against them on default. Order reversed and motion granted, without costs or disbursements, on condition that defendants’ attorney (the office of the Corporation Counsel) pay $500 to the plaintiff within 20 days after entry of the order to be made hereon; in the event that such condition is not complied with, then order affirmed, with $50 costs and disbursements. In view of the strong public policy that actions be disposed of on their merits (see, e.g., Dahlem v Universal School Bus Leasing, 35 AD2d 992), and the apparent lack of culpability on the part of the defendants in the instant default, it is our belief that the motion to vacate should have been granted upon the conditions indicated (see, generally, Moran v Rynar, 39 AD2d 718). Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.